         Case 3:20-cv-02731-VC Document 77-6 Filed 05/03/20 Page 1 of 3




                          RUBY JOY ACITA BUENAVENTURA

                           SHORT-FORM BAIL APPLICATION

SUMMARY: Ms. Buenaventura is a 29-year-old female detained in Yuba County Jail with deep
family roots in the United States. If released, Ms. Bueanventura will join her parents and two
small children in Chicago, IL where she will look for gainful employment and vigorously fight
for her right to remain in the United States.

   1. Name: Ruby Joy Acita Buenaventura

   2. Age: 29 years old

   3. Sex: Female

   4. Primary Language: English

   5. If Hearing, Is An Interpreter Needed? No

   6. Detained in: Yuba County Jail

   7. Dorm Unit: Pod R

   8. Date of Bond Hearing, If Any: None

   9. Outcome of Bond Hearing, If Any: Ms. Bueaventura has not had an immigration bond
       hearing.
   10. Length of Time in Detention: 30 days with Yuba County Jail

   11. Medical Condition(s) That Put Detainee At Risk: Ms. Bueaventura has no underlying
       condition identified by the CDC, but does have a history of smoking and tuberculosis.

   12. Attorney Name, Phone, Address and Email:

       Louie A Ramirez, Esq.
       333 S Central Avenue Ste 108
       Glendale, CA 91204
       ramirezlaw333@yahoo.com

   13. Felony or Misdemeanor Convictions, Including Date and Offense:

       Ms. Bueaventura was convicted, by guilty plea, on July 27, 2017 of Conspiracy To
       Possess With Intent To Distribute Heroin, in violation of Title 21 USC 846 and Title 21
       USC 841(b)(1)(c), before the U.S. District Court at Northern District of Illinois. She was
       sentenced to 36 months in the custody of the Bureau of Prisons. She was released on

                                                            Name: Ruby Joy Acita Buenaventura
                                                                                            1
     Case 3:20-cv-02731-VC Document 77-6 Filed 05/03/20 Page 2 of 3




    parole on April 2, 2020, under 3-year supervised probation. She was taken by ICE for
    immigration hold/custody immediately upon her release on April 2, 2020, to face removal
    proceedings. She is currently represented by counsel in her removal proceedings and is
    actively pursuing her ability to lawfully remain in the United States.

14. Pending Criminal Charges and Outstanding Warrants, Including Jurisdiction and
    Offense:

    Ms. Bueaventura has no other criminal charges or outstanding warrants for any offense.

15. Scheduled Removal Date, If Any:

    Ms. Bueaventura’s removal proceedings are currently pending and she currently has an
    individual hearing set for May 14, 2020 before the San Francisco Immigration Court at
    630 Sansome Street, 4th Floor, Courtroom 1, San Francisco, CA 94111. If released, that
    date will likely be rescheduled, as her case will be transferred to the non-detained
    immigration court.

16. Family:

    Detainee has 4 immediate family members, who are all residing in Chicago, IL:
       • Her father, Joy Buenaventura, a lawful permanent resident (LPR)
       • Her mother, Roberta Buenaventura, also an LPR
       • Her 8 years old son,                       a U.S. born citizen
       • Her 2 years old daughter,                           also a U.S. born citizen

17. Proposed Custodian and Description of Proposed Release Residence:

•   If released, Ms. Bueaventura’s parents will pick her up so that she can join her parents
    and children at their home located at                                  Chicago, IL 60630.
    The phone number to contact her family is                   .
•   The family’s home in Chicago, IL is sufficient to allow Ms. Bueaventura to maintain
    social distancing and abide by any conditions the Court may impose.
•   In Chicago, Ms. Bueaventura will immediately report to her Probation Officer, and will
    regularly do so as required.
•   Ms. Bueaventura will take all steps necessary to ensure compliance with the Court’s or
    ICE’s conditions on her release.

18. Applicant’s Ties to the Location of the Proposed Residence (such as length of time,
    family members, prior employment, etc.):

    As described above, Ms. Bueaventura has deep family roots in Chicago and will be with
    both her parents and children once released to Chicago.

19. Employment History:
                                                        Name: Ruby Joy Acita Buenaventura
                                                                                        2
     Case 3:20-cv-02731-VC Document 77-6 Filed 05/03/20 Page 3 of 3




   Ms. Bueaventura will look for gainful lawful employment upon her release.

20. Other Information Relevant to Bail Determination:

   Ms. Bueaventura’s immediate family is in the United States, and she intends to
   vigorously fight for her claims under the Convention Against Torture so that she can
   avoid harm upon return to her country of origin and remain with her family here in the
   United States.

21. Attached are (check all that are applicable, but that is not a substitute for answering
    the above questions): N/A




                                                       Name: Ruby Joy Acita Buenaventura
                                                                                       3
